Citation Nr: 1000393	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  03-17 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a recurrent rash, to 
include fungal dermatitis and eczematous dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1970.  He received, among other things, a Combat 
Action Ribbon and a Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The Nashville, Tennessee, RO thereafter 
obtained jurisdiction.

In August 2005, the veteran testified at a Travel Board 
hearing.

In December 2005, the Board reopened the pending claim of 
service connection for skin cancer and remanded it along with 
a claim of service connection for other skin disorders for 
additional development.  The Board granted service connection 
for tinea pedis (claimed as jungle rot).  In May 2007, the 
Board denied service connection for basal cell carcinoma, 
pityriasis rosacea, warts and cysts and remanded the issues 
of fungal dermatitis and actinic keratosis for additional 
development.

In a decision dated in October 2008, the Board granted 
service connection for actinic keratosis and remanded the one 
remaining issue, service connection for fungal dermatitis, to 
the RO for additional development.  This issue, however, must 
be considered to comprise a recurrent rash, to include fungal 
dermatitis and eczematous dermatitis.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  

In a June 2007 statement, and again in October 2009, the 
veteran raised a claim for an increased rating for his 
service-connected tinea pedis.  This issue has not been 
developed for appellate review and is REFERRED to the RO for 
appropriate action.




FINDING OF FACT

There is credible evidence of a rash involving the body in 
service, of continuity of recurrent symptoms after service, 
and sufficiently probative medical opinions linking a current 
rash, most recently diagnosed as eczematous dermatitis, to 
service.


CONCLUSION OF LAW

A recurrent rash, most recently diagnosed as eczematous 
dermatitis, was incurred in active combat service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the favorable outcome of this appeal, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009)) need not be discussed.  

The Veteran contends that he has a chronic skin disability 
which had its onset while he was on active duty in Vietnam.  
Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection, a veteran must show (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the current disability and the in-
service disease or injury (or in-service aggravation), "the 
so-called 'nexus' requirement."  Holton v. Shinseki, 557 
F.3d 1362, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran, who was in the Marine Corps, served in Vietnam, 
and his awards and decorations include the Combat Action 
Ribbon and the Purple Heart Medal, which establishes that the 
Veteran engaged in combat, and, accordingly, the provisions 
of 38 U.S.C.A. § 1154(b) are for application.  

In the case of any Veteran who engaged in combat with the 
enemy in active service, there is a relaxed standard of proof 
for combat-related claims.  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2009).  Specifically, if a 
combat Veteran presents satisfactory lay or other evidence of 
service incurrence or aggravation of a disease or injury, 
which is consistent with the circumstances or hardships of 
his service, then an evidentiary presumption of service 
connection arises and the burden shifts to the government to 
disprove service incurrence or aggravation by clear and 
convincing evidence.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
This reduced evidentiary burden relates only to the issue of 
service incurrence, however, and not to whether the Veteran 
has a current disability or whether a current disability is 
linked to the incident in service.  See Huston v. Principi, 
18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  

The Veteran states that he developed jungle rot of the feet 
in service, which "spread" to other parts of his body.  At 
his Travel Board hearing in August 2005, and in other 
statements, he said that he had suffered from a skin 
condition since service.  

Service treatment records show that in January 1970 he was 
treated for jungle rot.  The clinician instructed the Veteran 
that he should keep his "body" as dry and clean as 
possible, which suggests that the condition at that time was 
not limited to his feet.  

After service, a September 2001 VA primary care clinic note 
concerned a widespread erythremic rash with whitish splotches 
on chest, back, arms, and neck, which had started in June, 
and seemed to worsen with itching and sweating.  A nurse 
practitioner noted that the Veteran had a history of fungal 
infections in Vietnam.  The assessment was tinea versicolor.  
An October 2001 treatment note indicated diffuse chest and 
arm rash and crusting, with multiple macular and crusted 
lesions on arms and chest with radiation to neck and face.  
The assessment was dermatitis, possibly fungal.

A November 2001 dermatology outpatient consult report noted 
the Veteran had a history of blistering sunburns in Vietnam, 
and that the Veteran complained of rash on arms, and dorsum 
of hands and left neck.  Assessment found extensive 
hyperkeratotic lesions dorsum of arms and hands, and actinic 
keratoses.  

The record contains a November 2001 VA examination report.  
The Veteran described his skin condition as "jungle rot"-a 
term with which the examiner was unfamiliar.  The Veteran 
described a chronic rash over his arms, chest, and back, 
which had only been worsening since it began 30 years 
earlier.  The Veteran stated that it itched nearly all of the 
time.  A physical examination revealed evidence of chronic 
dermatitis over the extension surfaces of his arms, over his 
chest, and back.  The examiner did not find any significant 
ulcerations or ongoing infection in the skin, but did find 
evidence of excoriation.  The examiner stated that the 
condition on the Veteran's skin was at least as likely as not 
related to history of malaria.

In July 2003, a podiatry consult indicated that the Veteran 
complained of jungle rot and itching on the bottom of his 
feet.  Objective assessment found a small blister with fluid 
in both feet and buttocks.  The assessment was jungle rot 
with lesions on both feet and buttocks.

A May 2006 VA examination report described a summary of skin 
lesions with exfoliation and dry skin along the forearms.  
The examiner noted a history of multiple skin disorders found 
after military service that were resolved including 
pityriasis rosacea, warts, cysts, fungal dermatitis, 
ringworm, and basal cell carcinoma.  The examiner generally 
stated that all of the listed skin disorders had no link with 
military service.  Particularly, fungal dermatitis and 
ringworm were not linked to service due to time of onset.  

Thereafter, a May 2006 VA general emergency room note 
indicated the Veteran's complaint of rash on his trunk and 
legs for the past few weeks, and the assessment was tinea 
corporis.

On a VA examination in February 2009, the Veteran said he had 
an itchy rash on his feet in service, which then spread to 
the legs, buttocks, and trunk.  He said it had continued to 
wax and wane, and was worse when it was hot and humid.  It 
was very pruritic.  On examination, there was some erythema 
the scaling both feet and the right great toenail had a 
little bit of subungual thickening and subungual debris.  
There were also scattered areas of dry, scaly skin without 
erythema.  As pertinent to this appeal, the impression was 
onychomycosis and recurrent tinea pedis, both of which the 
examiner noted to be well-known to be associated with service 
in Vietnam and were more likely than not associated with it 
in this case.  The impression also included asteatotic 
eczematous dermatitis, which had "precedent to have been 
caused by" Agent Orange, and, thus, was more likely than not 
related to service.  

The issue developed for consideration has been identified as 
service connection for a fungal infection, other than the 
already service-connected tinea pedis.  The most recent 
examination diagnosed the Veteran as having onychomycosis, 
which the examiner attributed to service.  Accordingly, 
service connection for onychomycosis is warranted as part of 
the Veteran's service-connected skin disability of the feet.  

Additionally, although the issue has been framed as service 
connection for a fungal dermatitis, the actual symptoms that 
the Veteran has consistently identified in the course of this 
lengthy appeal are of a recurrent itchy rash, as well as 
scaly skin, with symptoms worse in hot weather.  Such 
symptoms are not included in the other skin disability claims 
which have been the subject of prior final decision.  
Accordingly, the recurrent rash may be considered as part of 
the current appeal.  Since then, however, the United States 
Court of Appeals for Veterans Claims (Court) has limited the 
applicability of those holdings, and concluded, in a case 
involving service connection for PTSD when the record showed 
diagnoses of other mental conditions, that such conditions 
were part of the claim.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  The Court pointed out that the Veteran is not 
competent to diagnose his various conditions.  

As can be seen above, the Veteran has been seen on numerous 
occasions for a widespread rash, with no definitive diagnosis 
obtained either in the outpatient treatment records or on VA 
examinations.  The Veteran contends that the symptoms have 
been recurrent since service, and the Board notes the 
incident of jungle rot involving the "body noted in 
service," as well as the post-service assessments of tinea 
corporis, fungal dermatitis, and tinea versicolor.  The Board 
finds the Veteran's statements as to the recurrent nature of 
the condition to be credible.  In addition, in November 2001, 
a doctor attributed the symptoms to malaria, for which 
service connection is in effect.  In February 2009, the 
examiner attributed the symptoms of eczematous dermatitis to 
Agent Orange exposure.  

The examination in May 2006 resulted in a negative nexus 
opinion, but was based on a lack of continuity of 
symptomatology shown by the objective record.  The Board, 
however, specifically finds that continuity has been shown by 
the Veteran's credible statements.  

In view of these factors, the Board finds that the evidence 
is sufficient to support a grant of service connection for a 
recurrent, widespread rash, diagnosed in the past on occasion 
as a fungal or tinea dermatitis, and most recently as 
eczematous dermatitis.  In reaching this determination, the 
benefit-of-the-doubt rule has been applied.  38 U.S.C.A. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a recurrent rash most recently 
diagnosed as eczematous dermatitis is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


